          Case 2:19-cv-04034-JMY Document 69 Filed 04/30/20 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA



KAREN HEPP,                                                Case No. 2:19-cv-04034

                         Plaintiff,                        Hon. John Milton Younge

                  v.

FACEBOOK, INC., IMGUR, INC.,
REDDIT, INC., GIPHY, INC., WGCZ
S.R.O and DOES 1-10,

                         Defendants.



                         JOINT REPORT OF RULE 26(f) MEETING

        In accordance with Federal Rule of Civil Procedure 26(f), counsel for the parties

conferred on April 16, 2020 and submit the following report of their meeting for the Court’s

consideration: 1

             1.        Discussion of Claims, Defenses and Relevant Issues

        Plaintiff’s statement of claims. Plaintiff alleges that Defendants, Facebook, Reddit,

Giphy, and Imgur, via their respective websites, published without Plaintiff’s permission a

lewd photograph of Plaintiff, who is a recognizable public figure engaged in television

broadcasting in the Philadelphia region. Plaintiff cannot attest to the exact provenance of the

photograph. For its part, Giphy published an altered, animated version of the photograph that

depicts in the background a man hiding behind a glass commercial freezer door and

masturbating, to what would appear, from his perspective, to be the backside of Plaintiff.


1
 By participating in the Rule 26(f) conference and submitting this report, Defendants expressly do not
waive any defenses available to them, including but not limited to defenses related to personal jurisdiction
and venue.



                                                     1
          Case 2:19-cv-04034-JMY Document 69 Filed 04/30/20 Page 2 of 9




       Plaintiff contends that the defendants’ individual acts violate 42 Pa. Cons. Stat. § 8316

and Pennsylvania’s common law right of publicity. Plaintiff vehemently challenges the

sufficiency of the defendants’ proffered defenses.

       Defendants’ discussion of their defenses. On March 2 and 3, 2020, defendants

Facebook, Reddit, Giphy, and Imgur individually and separately moved to dismiss the

Amended Complaint on various grounds.

       Reddit, Giphy, and Imgur moved to dismiss the complaint pursuant to Federal Rule of

Civil Procedure 12(b)(2) because the Court lacks personal jurisdiction over Plaintiff’s claims as

to them. Giphy also moved for dismissal pursuant to Rule 12(b)(3) because venue is improper in

the Eastern District of Pennsylvania.

       All four Moving Defendants also seek dismissal of the Amended Complaint for a variety

of reasons pursuant to Rule 12(b)(6). First, all four Moving Defendants assert that the action is

preempted by Section 230 of the federal Communications Decency Act. Second, Reddit and

Giphy assert that Plaintiff’s claims are barred by the (at most) two-year statute of limitations set

forth in 42 Pa. Cons. Stat. § 5524(7), as the relevant images were allegedly made available on

their platforms more than two years before she filed her initial complaint. Finally, Facebook,

Giphy, and Imgur also assert that the Amended Complaint should be dismissed because: (i)

Plaintiff fails to allege (and does not contend) that any of them had “actual knowledge” that her

likeness was posted on their platforms without her consent, as required by 42 Pa. Cons. Stat.

§ 8316(d); (ii) Plaintiff fails to allege that any of them held out her image for any commercial or

advertising purpose, a necessary element of her common law and statutory claims; and (iii)

Plaintiff’s common law cause of action is no longer valid as it has been subsumed by her

statutory cause of action.


                                                 2
          Case 2:19-cv-04034-JMY Document 69 Filed 04/30/20 Page 3 of 9




        Additionally, waiver of service was effected as to defendant WGCZ a.s. on April 16,

2020. WGCZ, which is a Czech Republic company with no operations in the United States,

intends to file a motion to dismiss the Amended Complaint for lack of personal jurisdiction as to

WGCZ.

        Because the dispositive grounds contained in the Moving Defendants’ dismissal papers

and WGCZ’s forthcoming motion to dismiss do not require any fact-finding, Defendants

maintain that this case can therefore be resolved without discovery. However, in the event that

the Court wishes to see a more developed factual record before ruling on these purely legal

arguments, various defendants would anticipate discovery on issues including but not limited to:

(1) the dates on which the image in question was first made available on their websites, (2) how

the image came to be posted on their websites; (3) when and how Plaintiff became aware of the

existence of the image on the websites; and (4) any purported damages incurred by Plaintiff.

             2.      Informal Disclosures

        The parties exchanged Rule 26(a) initial disclosures on February 13, 2020. 2 The parties

do not anticipate any further informal disclosures at this time.

             3.      Formal Discovery

        The parties have begun formal discovery. However, the parties have discussed the

significant anticipated difficulty in conducting substantial fact discovery amid the current

COVID-19 public health crisis, as counsel and parties are subject to various state, local, and

international shelter-in-place orders, making travel for depositions impracticable and hazardous.

Moreover, the crisis has significantly increased business contingency activities and economic

2
  WGCZ, a Czech company that recently waived service of process under Rule 4, will be providing its
initial disclosures in the near future, along with a motion to dismiss for lack of personal jurisdiction.



                                                   3
            Case 2:19-cv-04034-JMY Document 69 Filed 04/30/20 Page 4 of 9




strain on various parties to the litigation. Because of this crisis, and given the dispositive

arguments for dismissal without discovery laid out in the motions to dismiss filed by Facebook,

Reddit, Giphy, and Imgur, and the motion to dismiss for lack of personal jurisdiction expected to

be filed in the near future by WGCZ, the parties request that the Court set the fact discovery

cutoff at a date certain after the pleadings are closed.

       The parties anticipate limited e-discovery at this time. The parties have discussed and are

aware of their obligations to preserve electronically stored information. The parties have agreed

to meet-and-confer regarding specific e-discovery protocols should the need arise from specific

requests for production. Defendants are prepared to agree to an ESI stipulation.

       The parties are drafting a stipulated protective order which will address, inter alia,

confidentiality designations and procedures for the protection and clawback of privileged

material.

             4.     Expert Witness Disclosures

       The parties have agreed to a 75-day period for expert discovery following the close of

fact discovery. The parties have agreed that any initial expert reports should be served no later

than the 30th day of expert discovery, that any rebuttal reports should be served no later than the

60th day, and that any expert depositions must be taken in the remaining 15-day period before

the close of expert discovery.

             5.     Early Settlement or Resolution

       The parties have discussed the possibility of alternative dispute resolution. At this time,

the parties believe that the litigation is not at an appropriate stage for the use of ADR processes.

             6.     Magistrate Jurisdiction

       The parties discussed, but did not agree to, the possibility of transfer to magistrate


                                                   4
          Case 2:19-cv-04034-JMY Document 69 Filed 04/30/20 Page 5 of 9




jurisdiction.

                7.   Trial Date

        The parties agree that the ongoing COVID-19 public health crisis has placed them in a

position where they are not able to provide a time frame for a trial date with sufficient

confidence. In the event that the Court nevertheless wishes to set a range of time for a trial date,

the parties will be prepared to discuss their possible availability at the Rule 16 conference.

                8.   Other Matters

        The parties concluded the Rule 26(f) conference without discussion on any other matters.



                                              COHEN FINEMAN, LLC


                                              /s/ Samuel B. Fineman
                                              Samuel B. Fineman (PA ID No. 75717)
                                              1999 Marlton Pike, Suite 4
                                              Cherry Hill, NJ 08003
                                              (856) 304-0699
                                              sfineman@cohenfineman.com

                                              Attorney for Plaintiff Karen Hepp




                                                  5
Case 2:19-cv-04034-JMY Document 69 Filed 04/30/20 Page 6 of 9




                           KILPATRICK TOWNSEND & STOCKTON
                           LLP


                           /s/ Tywanda Harris Lord
                           Tywanda Harris Lord (pro hac vice)
                           1100 Peachtree Street, Suite 2800
                           Atlanta, GA 30309
                           (404) 815-6500
                           Tlord@kilpatricktownsend.com

                           Dennis Wilson (pro hac vice)
                           9720 Wilshire Boulevard
                           Beverly Hills, CA 90212
                           (310) 248-3830
                           DWilson@kilpatricktownsend.com

                           ROYER COOPER COHEN BRAUNFELD LLC

                           Barry L. Cohen (PA ID No. 68864)
                           Two Logan Square
                           100 North 18th Street, Suite 710
                           Philadelphia, PA 19103
                           (484) 362-2628
                           bcohen@rccblaw.com

                           Attorneys for Defendant Facebook, Inc.


                           LAW OFFICE OF MICHAEL D. LIPUMA


                           /s/ Michael D. LiPuma
                           Michael D. LiPuma (PA ID No. 74790)
                           325 Chestnut Street, Suite 1109
                           Philadelphia, PA 19106
                           (215) 922-2126
                           mlipuma@lipumalaw.com

                           Attorney for Defendant Imgur, Inc.




                              6
Case 2:19-cv-04034-JMY Document 69 Filed 04/30/20 Page 7 of 9




                           DURIE TANGRI LLP


                           /s/ Vera Ranieri
                           Vera Ranieri (pro hac vice)
                           Joseph C. Gratz (pro hac vice)
                           Aditya V. Kamdar (pro hac vice)
                           217 Leidesdorff Street
                           San Francisco, CA 94111-3007
                           (415) 362-6666
                           vranieri@durietangri.com
                           jgratz@durietangri.com
                           akamdar@durietangri.com

                           HANGLEY ARONCHICK SEGAL PUDLIN &
                           SCHILLER

                           Bonnie M. Hoffman (PA ID No. 201140)
                           Thomas N. Brown (PA ID No. 321008)
                           One Logan Square, 27th Floor
                           Philadelphia, PA 19103-6993
                           (215) 568-6200
                           bhoffman@hangley.com
                           tbrown@hangley.com

                           Attorneys for Defendant Reddit, Inc.




                              7
Case 2:19-cv-04034-JMY Document 69 Filed 04/30/20 Page 8 of 9




                           BOIES SCHILLER FLEXNER LLP


                           /s/ Samuel S. Ungar
                           Samuel S. Ungar (pro hac vice)
                           1401 New York Avenue NW
                           Washington, DC 20005
                           (202) 237-2727
                           sungar@bsfllp.com

                           Joshua Michelangelo Stein (pro hac vice)
                           725 South Figueroa Street, 31st Floor
                           Los Angeles, CA 90017
                           (213) 995-5715
                           jstein@bsfllp.com

                           Karen A. Chesley (pro hac vice)
                           55 Hudson Yards, 20th Floor
                           New York, NY 10001
                           (212) 303-3525
                           kchesley@bsfllp.com

                           LAW OFFICE OF ROBERT JACKEL

                           Robert Jackel (PA ID No. 307716)
                           399 Market Street, Suite 360
                           Philadelphia, PA 19106
                           (225) 610-8060
                           rjackel@jackel-law.com

                           Attorneys for Defendant Giphy, Inc.




                              8
Case 2:19-cv-04034-JMY Document 69 Filed 04/30/20 Page 9 of 9




                           SCHNADER HARRISON SEGAL & LEWIS
                           LLP


                           /s/ Samuel W. Silver     _________
                           Samuel W. Silver (PA ID No. 56596)
                           Daniel Gross (PA ID No. 324420)
                           1600 Market Street, Suite 3600
                           Philadelphia, PA 19103
                           (215) 751-2309; 2596
                           ssilver@schnader.com
                           dgross@schnader.com

                           QUINN EMANUEL URQUHART &
                           SULLIVAN, LLP

                           Michael T. Zeller (pro hac vice motion to be filed)
                           865 S. Figueroa Street, 10th Floor
                           Los Angeles, CA 90017
                           michaelzeller@quinnemanuel.com

                           Rachel Herrick Kassabian (pro hac vice motion to
                           be filed)
                           555 Twin Dolphin Drive, 5th Floor
                           Redwood Shores, CA 94065
                           rachelkassabian@quinnemanuel.com

                           Attorneys for WGCZ a.s




                              9
